Citation Nr: 0934740	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1950 to April 
1954, and from June 1954 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  A May 2009 letter 
from the RO notified him that the requested hearing had been 
scheduled for a date in July 2009.  The appellant 
subsequently cancelled his scheduled hearing.  As the claims 
file does not reflect that the appellant has requested that 
the hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A June 1995 RO rating decision denied the Veteran's claim 
for service connection for a hearing loss; although properly 
notified of the denial, the Veteran failed to appeal.

3.  New evidence associated with the claims file since the 
June 1995 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss and raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss.

4.  There is no competent medical evidence of currently 
diagnosed asbestosis.  


CONCLUSIONS OF LAW

1.  The June 1995 RO rating decision that denied the 
Veteran's claim for service connection for a hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  As evidence received since the RO's June 1995 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for hearing loss are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2007 and May 2007.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

Recently, the Court in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to these matters was provided in the February 2007 
and May 2007 correspondence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  Given the favorable determination reached in this 
decision regarding the submission of new and material 
evidence, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
hearing loss.

The notice requirements pertinent to the issues on appeal 
being decided have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with the claims being 
decided would not cause any prejudice to the appellant.

New and Material Evidence

In a June 1995 rating decision, the RO denied service 
connection for a hearing loss.  The evidence of record in 
June 1995 included the Veteran's service treatment records, 
service personnel records, and a VA examination for PTSD.  

Service treatment records revealed no complaint of hearing 
loss.  Hearing tests performed in service regularly showed 
whispered voice and spoken voice testing to be 15/15, 
bilaterally.

On the authorized audiometric evaluation during the September 
1969 discharge examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
--
LEFT
15
10
20
25
--

Service personnel records showed that the Veteran was 
assigned to several ships during service, including the USS 
BON HOMME RICHARD (CVA-31), the USS HANCOCK (CVA-19), the USS 
SHANGRI-LA (CVA-38), the USS Forrestal (CVA-59) and the USS 
MIDWAY (CVA-41).  His military occupational specialties 
included aviation fireman, and other flight-line related 
positions.

The June 1995 rating action denied service connection for a 
hearing loss because the Veteran failed to report for a 
scheduled audiological examination and there was no evidence 
of a current hearing loss disorder.

Evidence added to the claims file since the June 1995 RO 
denial of service connection for a hearing loss includes a 
September 2004 private audiogram, Internet information 
regarding Navy job descriptions, pages from a Navy manual on 
terminal pouring procedures, VA outpatient treatment records 
dated from June 2005 to April 2007, a May 2007 VA 
audiological examination with an August 2007 addendum, and 
written statements from the Veteran.  The May 2007 VA 
examiner found that the Veteran had mild to moderately severe 
sensorineural hearing loss in the 1000 Hz to 4000 Hz range.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the June 1995 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  The May 2007 VA examiner's finding of a hearing 
loss disability is "material" evidence, as it constitutes 
evidence which, alone or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the Veteran having 
a current hearing loss disorder.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for hearing loss.  
Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hearing loss have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The issue of service connection for a 
bilateral hearing loss will be remanded for further action at 
the AMC/RO.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, ch. 1, section H, 29, 
referencing ch. 2, section C (last updated September 29, 
2006) (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 
(2000).  VA must analyze the veteran's claim of entitlement 
to service connection for an asbestos-related disease under 
these administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1MR, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  Id., 
paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Id., paragraph 
9(e).  Rating specialists must develop any evidence of 
asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service."  Dyment v. West, 13 Vet. App. 141 
(1999).
Asbestosis

The Veteran contends in his written statements that he was 
exposed to asbestos while serving in the Navy and that some 
of his shipmates have asbestosis and some have died from it.  
He concedes he is not sure that he has asbestosis, but that 
he and his family assume that he does.  He reported that 
while in naval service he worked with powdered asbestos and 
asbestos fibers, and from June 1951 to March 1953 used cloth 
and paste made from asbestos in pouring zinc-loaded sockets 
for a cable.

The Veteran's service treatment records, including his 
separation examination in September 1969, are silent for any 
complaints, abnormalities, or diagnosis referable to 
asbestosis or any other chronic lung pathology.  The Veteran 
underwent both Photofluorography and radiographic (X-ray) 
examinations of the chest in July 1950, August 1952, July 
1954, May 1957, February 1958, March 1958, May 1958, June 
1958, December 1959, May 1960, June 1961, March 1962, June 
1963, September 1963, September 1964, April 1967, June 1969, 
and September 1969 were noted to be within normal limits or 
essentially negative.  

Service personnel records show that the Veteran was in the 
Navy and assigned to various ships during some of his periods 
of enlistment.  As noted above, he held various positions on 
the flight line.

Post-service, VA treatment records dated from June 2005 to 
April 2007 include a report of the Veteran's primary care 
initial visit to the VA facility.  At the time, when 
providing a medical history, the Veteran related that he had 
no chest pain or tightness on exertion or resting, no 
shortness of breath on resting or exertion, no dry or 
productive cough, no sputum production and no chest 
abnormality.  On objective examination, the examiner noted 
bilateral symmetrical chest wall movements, with the lung 
fields clear to auscultation and percussion, and no rales, 
wheezing or rhonchus.  In December 2005, the Veteran failed 
to appear for a pulmonary function test.  A chest X-ray film 
done in February 2007 was noted to be unremarkable.  There is 
no diagnosis of asbestosis found in these records, which also 
show that the Veteran is a long-time cigarette smoker.  

The Board finds that the Veteran is not otherwise entitled to 
a VA examination for this claim as there is no evidence that 
he currently has any diagnosed lung disorder or disease 
recognized to be associated with asbestos exposure.  His 
lungs are normal.  VA will provide a medical examination if 
the evidence reflects the existence of a current disability 
that may be associated with military service, but the record 
does not contain sufficient medical evidence to decide the 
claim.  See also 38 C.F.R. § 3.159(c)(4) (2008); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

In the present appeal, the Veteran does not even contend that 
he suffers from an asbestos-related disorder, only that he 
was exposed to asbestos.  He has not provided any evidence 
that he suffers from any illness or disease which has been 
recognized to be associated with asbestos exposure.  A review 
of service treatment records and post-service VA treatment 
records is negative for possible asbestos-related diseases.  
Moreover, the Veteran's alleged period of exposure was 
approximately half a century ago.  The Board notes that the 
latency period for a disease associated with asbestos 
exposure varies from 10 to 45 or more years between first 
exposure and development of the disease.  There is no medical 
evidence of any asbestos-related disease or disability.  

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Simply put, in the absence of proof of a 
present asbestosis disability, there can be no valid claim 
for service connection.  As there is no competent evidence 
that the Veteran currently has asbestosis, service connection 
for asbestosis is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (service connection presupposes a 
current diagnosis of the claimed disability).


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for hearing loss; to this 
extent the appeal is allowed.

Entitlement to service connection for asbestosis is denied.

REMAND

Under the VCAA, the VA must make reasonable efforts to assist 
the Veteran in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  As noted above, a review of the record 
shows the Veteran was notified of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim for service connection for hearing loss by 
correspondence dated in May 2007.

In this case, the Veteran informed the RO in his Notice of 
Disagreement, received in November 2007, and in his VA Form 9 
Substantive Appeal, received in April 2008, that he was being 
treated at the Groton submarine base where a doctor told him 
he needed a hearing aid.  A December 2005 VA outpatient 
medical record also noted that the Veteran was going to the 
submarine base at New London, Connecticut, for both his 
hearing aid and for other medical issues.  There is no 
indication in the claims file that the RO ever attempted to 
obtain these post-service medical records from the federal 
government.  On remand the AMC/RO should attempt to obtain 
these medical records as well as any outstanding private or 
VA medical records connected with the Veteran's claim for 
service connection for hearing loss.  The Board notes that as 
of April 2007 there were no VA outpatient treatment records 
found in the claims file from the West Haven VA Medical 
Center ("VAMC").

The Board also notes that assistance under the VCAA includes 
obtaining a medical examination or opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Regarding the Veteran's 
claim for service connection for hearing loss, the Board's 
review of the claims file revealed that the May 2007 VA 
audiological examination report was returned to the examiner 
for a medical opinion on whether it was at least as likely as 
not (i.e., at least a 50 percent probability) that the 
Veteran's hearing loss and tinnitus were related to his 
military service.  In August 2007 the VA examiner returned 
findings that the Veteran's tinnitus was related to military 
noise exposure but that it was not likely that his hearing 
loss was the result of noise exposure during the military.  
The audiologist did not provide any reasons or bases for her 
conclusions or for why she thought tinnitus was related to 
service while hearing loss was not.  

The Board notes that the Veteran has submitted a non-VA 
audiogram dated in September 2004.  The results of the 
audiogram were in graphical form and were not numerically 
interpreted by a hearing specialist.  The Board cannot make a 
medical determination regarding the audiogram.  Therefore, 
the results are not adequate to determine whether the Veteran 
has a bilateral hearing loss disability meeting the 
requirements of 38 C.F.R. § 3.385, though the graph 
definitely indicates hearing loss beyond the 4,000 Hertz 
frequency tested according to VA regulations.

Therefore, because of the unexplained and confusing findings 
found in the August 2007 addendum, on remand the Veteran 
should be scheduled for another VA examination and opinion as 
to whether he currently has a hearing loss disability 
according to the provisions of 38 C.F.R. § 3.385 and, if so, 
if it is at least as likely as not (i.e., at least a 50 
percent probability) that such hearing loss is related to 
service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and his representative and request the 
names, addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who treated the Veteran for 
his claimed hearing loss, and whose 
records are not found within the claims 
file.  Of particular interest are any 
copies of treatment records from the Navy 
hospital or clinics at Groton or New 
London, Connecticut; and from the New 
Haven VA Medical Center ("VAMC"), from 
April 2007 to the present.  After the 
Veteran has signed any appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
should be notified of unsuccessful efforts 
to procure records in order to allow them 
the opportunity to obtain and submit those 
records for VA review.

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for a VA audiological 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner is requested to provide an 
opinion as to whether the Veteran 
currently has a hearing loss disability 
under the provisions of 38 C.F.R. § 3.385 
and, if so, whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that such hearing loss is 
related to service.  The examiner also is 
requested to opine on a) the results of 
the September 2004 private audiogram found 
in the claims file, and b) why the 
examiner agrees or disagrees with the May 
2007 VA examiner who found the Veteran's 
tinnitus was related to service but his 
hearing loss was not.

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of any notification must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  The AMC/RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for hearing loss should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


